Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed. Regarding claim 1, the prior art does not teach the claimed rotary electric machine comprising, inter alia, “each of the permanent magnets is arranged in a corresponding magnet slot such that each magnetic pole face of one of the permanent magnets faces, in a circumferential direction, to a magnetic pole face of an adjacent one of the permanent magnets and a non-pole face directly faces, in the radial direction, to a field winding on an outer circumferential side and on an inner circumferential side of the magnet slots….”  In other words, field windings 23 are located on both the inner (23i) and outer side (23o) of permanent magnets 22 (Fig.1).  Regarding claims 4-6, applicant incorporates indicated allowable subject matter into independent form.  See p.6 of the previous Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/BURTON S MULLINS/Primary Examiner, Art Unit 2832